ITEMID: 001-106789
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF FOMIN v. MOLDOVA
IMPORTANCE: 3
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Fair hearing);Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Alvina Gyulumyan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Kristina Pardalos;Luis López Guerra;Mihai Poalelungi
TEXT: 5. The applicant was born in 1959 and lives in Soroca.
6. The applicant works as a technician for a State telephone company. On 9 June 2005 she called R. over the phone and they arranged for the applicant to visit R. at her house situated on Viilor str. no. 15/36 in Soroca in order to verify the functioning of the phone line installed there. Some twenty minutes later when she came to R.’s home, she was met by R. who, according to the applicant, started shouting at her and calling her names.
7. The applicant called the police from her mobile phone, but was told that she needed to go to the police station in person in order to make a written complaint. She decided to go back to her workplace and told her superior about the incident, but was advised to forget about it. She was told that R. had already called her superior to complain about an alleged assault on her by the applicant.
8. R. complained to the police that the applicant had assaulted her on 9 June 2005. According to R.’s complaint, the applicant had entered her apartment situated on Viilor str. 15 apartment 36 without authorisation and started ripping the phone lines off the wall and insulting her with offensive language. The applicant had then gone to the cellar and destroyed the phone socket and phone lines. She had been extremely irritated and one could smell alcohol on her breath. Finally, she had hit R. in the face and left. R.’s husband wrote a similar complaint, also noting Viilor str. 15 as being the address of the apartment where the incident had taken place.
9. On 11 July 2005 the local police filed a report confirming that the applicant had committed an administrative offence by insulting R. The report attested that on 9 June 2005 the applicant had entered R.’s apartment without authorisation, insulted her with offensive language and then hit her in the face, causing her physical harm.
10. On 26 July 2005 the Soroca District Court found the applicant guilty of the administrative offence of hooliganism.
11. On an unknown date the Bălţi Court of Appeal sent the case for a rehearing.
12. The applicant submitted statements from five companies she had visited on 9 June 2005, all confirming that she had been polite and not under the influence of alcohol that day, which contradicted R.’s statements concerning the applicant’s aggressiveness and alcohol consumption. She also submitted a certificate confirming that no repair of the phone lines at R.’s home or office had been asked for on 9 June 2005 or thereafter, and evidence that after her alleged visit phone calls had been made from both phone lines. That proved, in the applicant’s opinion, that the statements in R.’s complaint concerning the ripping out of the phone line and phone socket had been untrue. She submitted further evidence proving that her company had a contract to service the phone line installed at R.’s place, that she had been asked to verify a number of phone lines on 9 June 2005, including that at R.’s place, and evidence of the applicant’s call to the police on 9 June 2005.
13. On 19 December 2005 the Soroca District Court found the applicant guilty of the administrative offence of insult (injuria). The decision was an almost word-for-word copy of that adopted on 26 July 2005 and reads as follows in its entirety:
“Decision concerning the administrative offence under Article 471-1 of the Code of Administrative Offences, 19 December 2005
Judge [V. N.] of the Soroca District Court, having examined the case concerning the administrative offence regarding [the applicant, her address and workplace], has found:
On 9 June 2005 at 12.20 p.m. [the applicant] entered [R.’s] apartment situated on Mateevici str. 1, apartment 42 without authorisation and started shouting and calling her names, thus denigrating [R.’s] honour and dignity, therefore committing the administrative offence provided for in Article 473 (1) of the Code of Administrative Offences.
The allegation that [the applicant] hit the victim has not been confirmed.
In view of the above, relying on [relevant procedural provisions of the Code of Administrative Offences], the court decides:
To impose a fine on [the applicant] in the amount of ten conventional units amounting to 200 [Moldovan] lei.
This decision may be appealed against within 10 days to the Bălţi Court of Appeal”.
14. In her appeal in cassation the applicant submitted that there was no evidence whatsoever that she had ever been in R.’s apartment at Mateevici str. or shouted at her. The court had not given any ground for the decision such as a document, witness statement or anything other than the statements by R. and her husband. Moreover, she had visited R. at her address at Viilor str. no. 15 and not at Mateevici str. no. 1 as stated in the decision. Finally, the court had disregarded Article 37 of the Code of Administrative Offences (see below), according to which no administrative penalty could be imposed after three months from the date on which the offence had been committed.
15. On 8 February 2006 the Bălţi Court of Appeal upheld the lower court’s decision. The court’s decision started by stating that:
“By its decision [of 19 December 2005] the [lower court] imposed an administrative penalty on [the applicant] because on 9 June 2005 she insulted [R.] in her apartment situated on Mateevici str. in Soroca, thus denigrating [R.’s] honour and dignity.”
It then summarised the applicant’s appeal. The court further found that the lower It correctly dismissed the part of the complaint that the applicant had hit R., since during the court hearing R. herself had denied having been hit. The court reduced the fine to 136 Moldovan lei (8.80 euros (EUR)), using a slightly different manner of calculating the amount of the fine. That decision was final. Its text was accessible at the Soroca District Court, where it arrived on 20 February 2006.
16. The relevant provisions of the Code of Administrative Offences (“the CAO”) read as follows:
“Section 47/3. Insult
Insult, that is, the intentional denigration of honour and dignity of a person through an action, verbally or in writing, shall be punished by a fine of seven to fifteen conventional units or by administrative detention of up to fifteen days.
Section 266. Circumstances to be clarified during the examination of the case concerning an administrative offence.
The authority (official) shall clarify during the examination of the case concerning an administrative offence: whether an administrative offence has been committed; whether the person is guilty of having committed it; whether (s)he should be subjected to administrative responsibility; whether there are circumstances attenuating or aggravating responsibility; whether pecuniary damage was caused; whether there are grounds for forwarding the materials concerning the administrative offence for examination by a public association, the staff [of his/her employer]; as well as other circumstances which are important for the examination of the case.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
